Citation Nr: 0012927	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  93-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an increased evaluation for a 
psychophysiologic gastrointestinal disorder, currently rated 
as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had 2 periods of active service from June 1942 to 
March 1946, and from July 1952 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) 
as a result of a rating decision by the Department of 
Veterans Affairs (VA) regional office (RO) in Houston, Texas.

The issue was remanded by the Board in March 1995, and again 
in October 1998 for further development.  This development 
was limited by the failure of the appellant to assist in the 
development of the claim by failing report for two scheduled 
VA examinations, and by failing to respond to the RO's 
request for information.

Part of the reason for the second remand was to apprise the 
appellant of the change in rating criteria for evaluating 
psychiatric disorders.  That was not specifically done by the 
RO as there was no current pertinent evidence to evaluate.  
It is noted that, under the holding of a Precedent Opinion of 
the General Counsel of the VA, the new regulations are not 
for application before they are effective.  See VAOPOGCPREC 
3-2000 (Apr.10, 2000).  As there is no clinical evidence on 
file for the period since the new criteria became effective, 
(November 7, 1996), the rating below will be based on 
evidence and legal criteria in effect before that date.  
Consequently the Board will proceed accordingly, based on the 
evidence of record.


FINDINGS OF FACT

1.  The veteran's service connected psychophysiologic 
gastrointestinal disorder, currently rated as 30 percent 
disabling is protected from reduction, having been in effect 
for more that 20 years.

2.  The veteran failed to report for two scheduled VA 
examinations. There is no evidence of good cause for failure 
to report.  There is no evidence that the scheduling 
documents were returned as undeliverable.  It was indicated 
that information would be sent from a private provider; no 
such timely information has been received.

3.  This is no clinical evidence of an increase in the 
veteran's psychophysiologic gastrointestinal disorder.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for a psychophysiologic gastrointestinal disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.655, Part 4, Diagnostic Code 9502 
(1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a) by virtue of his statement that he has suffered an 
increase in his disability.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997). 

A claimant, in pursuing his appeal, is required to cooperate 
in the development of all facts pertinent to his claim, and 
the duty to assist is not a "one-way street" as noted in Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Failure to report to a 
VA examination or to submit additional evidence in order to 
facilitate the claims adjudication process may be considered 
as abandonment of the claim.  Morris v. Derwinski, 1 Vet. 
App. 260 (1991).  See also 38 C.F.R. § 3.655 (1999). A 
claimant has the duty to cooperate with VA's efforts to 
provide an adequate medical examination and submitting to the 
Secretary all medical evidence supporting his claim. Olson v. 
Principi, 3 Vet.App. 480, 483 (1992).  The evidence of record 
establishes that the appellant, and his daughter have been 
notified by the RO of his failure to report for his scheduled 
VA examinations, and he has made no efforts to request the 
scheduling of another VA examination, or to submit an 
examination report or any medical records from his private 
physician.  While VA does have a duty to assist a veteran in 
the development of his claim, that duty is not limitless.  In 
this case, the Board has determined that the VA has fulfilled 
its duty to assist the veteran with respect to developing his 
claim as provided by 38 U.S.C.A. § 5107(a), and that the 
appeal will be considered on the basis of the evidence of 
record.

As noted above, the 30 percent rating is protected from 
reduction, and will be considered under the pre-November 1996 
rating criteria, as no evidence subject to evaluation under 
the new criteria has been submitted.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  However, the Board will consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

The RO historically rated the appellant's psychophysiologic 
gastrointestinal disorder, under the VA's Schedule for Rating 
Disabilities, DC 9502, Psychological factors affecting 
gastrointestinal condition.  The rating in this case is 
protected, and the question to the Board is whether there is 
any basis for an increased rating. 

When two diagnoses are presented, one organic and the other 
psychological or psychoneurotic, covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation is assigned, under the appropriate 
diagnostic code determined to represent the major degree of 
disability.  38 C.F.R. § 4.132, Diagnostic Code 9502.  In 
this case, as the veteran's disability has both organic and 
psychological aspects, one percentage evaluation will be 
assigned. As discussed below, the Board finds, after 
considering the appropriate rating for both the organic and 
the psychiatric aspects of the service connected disability, 
that the psychiatric aspect predominates. 

The organic aspects of the disability will be rated by 
analogy to DC 7319, Irritable bowel syndrome, which warrants 
a 30 percent evaluation for severe; diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  This is the maximum allowable rating 
under this code. 

Under the applicable criteria, psychological factors 
affecting the GI system were evaluated under DC 9502, using 
the criteria for evaluation of psychoneurotic disorders.  A 
30 percent evaluation was warranted for psychoneurosis with 
"definite" impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and when psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. A 50 percent 
evaluation required considerable impairment of ability to 
establish or maintain effective or favorable relationships 
and reduction of reliability, flexibility, and efficiency so 
as to result in considerable industrial impairment.

"Definite" is construed as "distinct, unambiguous, and 
moderately large in degree." It represents a degree of social 
and industrial in adaptability that is "more than moderate 
but less than rather large." VAOPGC. 9-93 (Nov. 9, 1993). 
"Considerable" impairment is construed as requiring more 
than definite impairment.

As noted, historically, service connection was granted for a 
psychophysiologic reaction of the gastrointestinal track 
manifested by diarrhea in a rating decision in December 1961.  
A 30 percent rating was assigned, and has remained in effect 
to the present time.  It is now a protected rating.

The last VA neuropsychiatric examination was in December 
1983.  At that time, the examiner noted the veteran was quite 
involved in describing in detail his various aches, pains, 
diseases, etc.  He reported constant diarrhea since a 
surgical procedure in 1942, and recently developed epigastric 
pain.

The examiner noted that the veteran was very tuned into the 
notion of illness and gave a strong indication of a need for 
providing him with the opportunity to have others serve him.  
There were no symptoms of psychosis or organicity. The 
examiner opined that the veteran presented with a history and 
presentation very suggestive of someone with a 
psychophysiologic reaction who perhaps internalized a 
considerable amount of hostility which had been discharged 
through a physiologic outlet, being diarrhea.  The way he 
described his illness, strongly implied that there was a 
secondary gain involved in terms of receiving service from 
others as well as portraying a life of suffering and 
frustration.  In any event there appeared to be little if any 
progression of the disorder over the past 40 years.

The claim was remanded by the Board in March 1995 for VA 
psychiatric and gastrointestinal examinations.  The 
examinations were scheduled in October 1995, but the veteran 
failed to report.  No explanation is of file, and there is no 
indication that the scheduling letters were returned as 
undeliverable.
 
Subsequently, the claim was again remanded by the Board in 
October 1998 to give the veteran another opportunity for a VA 
examination, and also to allow him consideration under the 
then new rating criteria for psychiatric disorders. He was 
scheduled for VA psychiatric and gastrointestinal 
examinations in July 1999.  However, he again failed to 
report for these examinations. A VA telephone conference 
report dated September 1999, notes that the veteran's 
daughter was contacted and confirmed receipt of the 
examination notice.  She reported that the veteran had been 
hospitalized and could not report for the examination.  She 
further stated that it was not a good idea to reschedule the 
examination due to another illness.  She inquired if some 
other arrangements were possible.  The RO agreed to mail the 
portion of the physicians' guide pertaining to the veteran's 
disability to the daughter.  This would be give to his 
private physician to allow him to examine and evaluate the 
veteran's condition for the RO's evaluation.  It is indicated 
that this was done.

The file contains no further correspondence from the veteran, 
his daughter, or from his physician.  There is no additional 
evidence of record to establish that the appellant or his 
daughter have made any efforts to contact the RO to update 
his address, to request the scheduling of another 
examination, or to provide the requested examination report 
from his physician.    

Post service medical records include treatment for various 
mental and physical disorders.  However, since the 1983 VA 
examination, there does not appear to be any regular 
psychophysiologic treatment records of file.

The most recent assessment of the veteran's 
psychophysiological functioning was in the 1983 VA 
examination.  This was consistent with diarrhea, and some 
abdominal distress, with psychoneurosis causing reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Impairment at 
this level, would warrant no more than the current 30 percent 
rating, under the applicable rating criteria.  

Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107 regarding reasonable doubt are not 
applicable.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased evaluation for a 
psychophysiologic gastrointestinal disorder, currently rated 
as 30 percent disabling is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

